DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
Regarding the Amendment filed 1 September 2020:
The Claim Objection for lack of ending in a period of claim 5 has been amended and the objection is withdrawn.
The 35 USC § 112 Rejection of claims 4-5 has been addressed and is interpreted as various aspects of a control system present in the invention.  Therefore, the 35 USC § 112 Rejection of claims 4-5 is withdrawn.
The 35 USC § 112 Rejection for lack of antecedent basis present in claim 6 has been amended and the rejection is withdrawn.
The 35 USC § 112 Rejection for lack of antecedent basis present in claim 9 has been amended and the rejection is withdrawn.

Applicant's Arguments filed 1 September 2022 have been fully considered but they are not persuasive.  The Applicant Argues that Farhi (WO 2019/102451) utilizes an auxiliary electric motor for driving an auxiliary compressor and therefore fails to disclose an auxiliary engine for driving an auxiliary compressor.  The Examiner respectfully disagrees.  
Engine and motor are synonyms.  That is, an electric motor can also be referenced as an electric engine; a gasoline powered engine can also be referenced as a gasoline powered motor.  As there are no details present in the claims as to whether the engines presented are gasoline powered, diesel powered, compressed natural gas powered or electric powered, the engines are considered generic engines or generic motors.  Further, the Specification does not provide any fuel-type/power-type for the engines.  The engines presented in the claim can be gasoline engines/motors or electric engines/motors or a combination of the two.  
Addressing that the motor of Farhi is battery powered, a battery is simply stored energy.  Although obviously a different type, gasoline or diesel is also simply stored energy.  As no fuel-type is addressed in the claims, any fuel-type is available to supply the engine/motor.
Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2019/102451 by Farhi et al. (Farhi hereinafter) with reference below to US 2020/0324616 (the US Publication of WO2019/102451).

Regarding claim 1, Farhi discloses an auxiliary compressor control system [see at least Figure 1] comprising: an auxiliary compressor [see at least Figure 1, (150)] selectively driven by an auxiliary engine [see at least Figure 1, (152)]; and one or more conduits connected to the auxiliary compressor [see at least Figure 1, (154b) and (156b)], the auxiliary compressor to selectively [see at least Figure 1, (140a) and (140b); paragraphs 0020-022] pump fluid through a coolant loop [see at least Figure 1, (30) to (80)] of a cooling system [see at least Figure 1, (30)] integrated within a vehicle [see at least abstract] via the one or more conduits [see at least Figure 1, (154b) and (156b)], wherein the cooling system is connected to a vehicle compressor [see at least Figure 1, (50)] driven by a vehicle engine [see at least Figure 1, (20)].

Regarding claim 2, Farhi discloses the auxiliary compressor control system as defined in claim 1, further comprising one or more valves [see at least Figure 1, (140a) and (140b)] configured to selectively channel fluid from one of the auxiliary compressor or the vehicle compressor through the coolant loop [see at least paragraphs 0020-0022].

Regarding claim 3, Farhi discloses the auxiliary compressor control system as defined in claim 1, further comprising a controller [see at least Figure 1, (110)] to: receive control signals to activate the cooling system [see at least Figure 3, (310)]; and control the auxiliary engine or the auxiliary compressor based on the control signals [see at least Figure 3].

Regarding claim 4, Farhi discloses the auxiliary compressor control system as defined in claim 3, wherein the cooling system comprises a vehicle cooling control system [see at least Figure 1, (110)] operable to receive inputs from one or more sensors [see at least Figure 1, (120)], a user interface, or a vehicle control system.

Regarding claim 5, Farhi discloses the auxiliary compressor control system as defined in claim 4, wherein the vehicle cooling control system generates the control signals based on the received inputs [see at least Figure 3, (310)].

Regarding claim 6, Farhi discloses the auxiliary compressor control system as defined in claim 3, wherein the controller further comprises a memory storage device [the definition of a controller includes memory and a processor] that includes a list of threshold power characteristic values [see at least Figure 5, (515), (525) and (555)] corresponding to a power allocation scheme [see at least Figure 5] for one or more auxiliary devices including the auxiliary compressor, an auxiliary generator, a battery charger [see at least Figure 5, (510)], or a welding-type power output.

Regarding claim 7, Farhi discloses the auxiliary compressor control system as defined in claim 6, wherein the controller is further configured to: receive power characteristics corresponding to the one or more auxiliary devices [see at least Figure 5, (510)]; compare the received power characteristics to the list of threshold power characteristics [see at least Figure 5, (515) and (525)]; and adjust power output to one or more of the one or more auxiliary devices based on the comparison [see at least Figure 5, (530)].

Regarding claim 8, Farhi discloses the auxiliary compressor control system as defined in claim 3, wherein the controller is operable to increase a speed of the auxiliary engine to drive the auxiliary compressor in response to the control signals [see at least Figure 3, (360); the motor is activated from off and no speed, to on with speed].

Regarding claim 9, Farhi discloses the auxiliary compressor control system as defined in claim 3, wherein the controller is operable to control a clutch to activate to drive the auxiliary compressor in response to the control signals [see at least paragraphs 0025 and 0125].

Regarding claim 10, Farhi discloses the auxiliary compressor control system as defined in claim 3, wherein the controller is further configured to: receive control signals to deactivate the cooling system [see at least Figure 3, (380)-(384)]; receive data that the vehicle compressor is not being driven by the vehicle engine [see at least Figure 3, (385) or (301)]; and control the engine to drive the auxiliary compressor based on the control signals [see at least Figure 3, (320)-(360)].

Regarding claim 11, Farhi discloses the auxiliary compressor control system as defined in claim 1, wherein the controller is further operable to receive vehicle engine state information from a vehicle control system [see at least Figure 3, (385) or (301)].

Regarding claim 12, Farhi discloses the auxiliary compressor control system as defined in claim 3, wherein the controller is further operable to transmit or receive information to or from the vehicle control system via a wired or a wireless communications interface [see at least Figure 1, dash lines to controller (110)].

Regarding claim 20, Farhi discloses an auxiliary compressor control system [see at least Figure 1] comprising: an auxiliary compressor [see at least Figure 1, (150)] selectively driven by an auxiliary engine [see at least Figure 1, (152)]; one or more conduits connected to the auxiliary compressor [see at least Figure 1, (154b) and (156b)], the auxiliary compressor to selectively pump fluid [see at least paragraphs 0020-0022] through a coolant loop [see at least Figure 1, (30) to (80)] of a cooling system [see at least Figure 1, (30)] via the one or more conduits [see at least Figure 1, (154b) and (156b)], wherein the cooling system is connected to a primary compressor [see at least Figure 1, (50)] driven by a primary engine [see at least Figure 1, (20)]; and a controller [see at least Figure 1, (110)] to: receive control signals to activate the cooling system [see at least Figure 3, (310)]; receive control signals to activate the auxiliary compressor [see at least Figure 3, (315)]; and control the auxiliary engine to drive the auxiliary compressor based on the control signals [see at least Figure 3, (320)-(360)].

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0324616 (previously published as WO2019/102451) by Farhi et al. (Farhi hereinafter) in view of US 2012/0085830 by Sundhar.

Regarding claim 13, Farhi discloses a power system comprising: 
Farhi fails to specifically disclose an enclosure (although it is fully believed that all components are within an engine compartment).  However, Sundhar discloses this limitation [see at least Figure 1A; paragraph 0011].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to enclose the components of the power system to protect these components from environmental elements, thus increasing the longevity and reliability of the components.

Regarding claim 14, Farhi in view of Sundhar teaches the power system as defined in claim 13.
Farhi discloses wherein the one or more conduits connect to the coolant loop via one or more valves [see at least Figure 1, (140a) and (140b)].

Regarding claim 15, Farhi in view of Sundhar teaches the power system as defined in claim 14.
Farhi discloses wherein the one or more valves comprise a connector to secure or remove the one or conduits to the coolant loop [see at least paragraph 0020].

Regarding claim 16, Farhi in view of Sundhar teaches the power system as defined in claim 13.
Sundhar discloses further comprising a belt to operatively link the clutch to a shaft of the auxiliary compressor [see at least paragraph 0018].

Regarding claim 17, Farhi in view of Sundhar teaches the power system as defined in claim 13.
Farhi discloses further comprising an energy storage device [see at least Figure 1, (40)] to provide mechanical power to drive the auxiliary compressor [see at least paragraph 0116].

Regarding claim 18, Farhi in view of Sundhar teaches the power system as defined in claim 13.
Farhi discloses further comprising a controller [see at least Figure 1, (110)] to control the auxiliary engine or the auxiliary compressor when the vehicle compressor is not being driven by the vehicle engine [see at least Figure 3].

Regarding claim 19, Farhi in view of Sundhar teaches the power system as defined in claim 13.
Farhi discloses wherein the controller is further configured to: receive control signals to activate the cooling system [see at least Figure 3, (310)]; receive data that the vehicle compressor is not being driven by the vehicle engine [see at least Figure 3, (385) and (301)]; and control the auxiliary engine to drive the auxiliary compressor based on the control signals and the data [see at least Figure 3, (320)-(360)].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836